TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 26, 2021



                                      NO. 03-19-00081-CR


                              Manxfred Jose Gonzalez, Appellant

                                                v.

                                  The State of Texas, Appellee



       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
           BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
                AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE;
                   DISSENTING OPINION BY JUSTICE TRIANA




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment.    Therefore, the Court affirms the trial court’s judgment.    Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.